                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                        HANSANII FRAZIER, et al.,
                                  10                                                       Case No. 18-cv-07168-RS
                                                       Plaintiffs,
                                  11
                                                v.                                         ORDER TO SHOW CAUSE
                                  12
Northern District of California
 United States District Court




                                        SAN FRANCISCO HUMAN SERVICES
                                  13    AGENCY, et al.,
                                  14                   Defendants.

                                  15          Pursuant to Rule 16(b) and Rule 26(f) of the Federal Rules of Civil Procedure, the parties

                                  16   were scheduled to submit a Case Management Conference Statement on July 25, 2019. Pro se

                                  17   Plaintiff Hansanii Frazier failed to do so. Additionally, Frazier failed to submit an opposition to

                                  18   Defendant Sheila Brogna’s motion to dismiss, which was granted on June 28, 2019. (Dkt. 30.)

                                  19   Roya is therefore ordered to show cause, by appearing at a hearing at 1:30 PM on August 29, 2019

                                  20   at 450 Golden Gate Avenue, Courtroom 3, 17th Floor, San Francisco, explaining why he believes

                                  21   this case should not be dismissed for lack of prosecution. Failure to respond to this order will

                                  22   result in dismissal of the case without further notice. The Case Management Conference currently

                                  23   scheduled for August 1, 2019 is VACATED.

                                  24

                                  25   IT IS SO ORDERED.

                                  26   Dated: July 29, 2019

                                  27                                                    ______________________________________
                                                                                        RICHARD SEEBORG
                                  28                                                    United States District Judge
